Brooke, J.
(after stating the facts). The first thing to be determined is the nature and duration of the tenure of defendant. There can be no doubt, when the letter of February 24, 1907, is considered, that defendant had a written lease of the entire farm for a period of three years, which could be defeated, at any time within that period, by the sale of the whole or a part thereof, in which event the lease, as to the portion sold, would terminate with the end of the current year. The lease being silent as to the right of the lessee to harvest grain sown before, but ripening after, the termination of the term, by sale,' we will look to the situation of the parties and the other provisions of the contract. In the first place, it is to be noted that when defendant entered into possession on April 1, 1907, there was grain growing, which was later harvested by the tenant who preceded him. Again, the rent reserved is a substantial amount. We do not believe it was contemplated by either Wetherbee or defendant, when the contract was entered into, that defendant should sow no fall grains, or, if he did so, be at the peril of their absolute loss in case of sale. Indeed, Wetherbee fully *371recognized defendant’s rights in the premises, for, before entering into the contract with complainant, he endeavored to purchase the crop from defendant for the sum of $250. Failing in this, he offered to reduce the selling price to complainant from $5,000 to $4,800, which proposition was accepted by complainant, and the reservation as to defendant’s rights under his lease was put in the deed. The record shows that all the wheat and most of the rye was sown before defendant had any notice of the negotiation for the sale, and that all was sown before the consideration was paid and the deed delivered. It further shows conclusively that complainant knew, at the time he purchased, that defendant had sown the grain and claimed the right to harvest it, and that he made no claim to the wheat or rye until months after his purchase. There is evidence tending to show, and we believe the weight of the evidence indicates, that it was fully understood between Wetherbee and complainant that defendant should be permitted to reap his crop in peace in consideration of the reduction in price to complainant.
But neither complainant’s knowledge of defendant’s claims nor his acquiescence therein is controlling of the issue here, although they dispose of complainant’s demand for equitable relief. The defendant had a clear legal right, being a tenant for an uncertain term, to harvest such crops, in the nature of emblements, as were growing, but unripe at the time of the termination of his tenancy by the act of his landlord. This right is one which he may maintain, not alone against his landlord, but against the subsequent tenant or grantee of his landlord. 2 Underhill on Landlord and Tenant, p. 1306, and cases cited; 24 Cyc. p. 1070, and cases cited.
Defendant lays claim to the straw, about 30 tons, and, inasmuch as the lease is silent upon the question, we can see no reason for holding that the straw is not as much a part of the crop as the grain itself. Had defendant continued in possession, we think he would have had a clear right (in the absence of restriction in the lease) to sell and *372remove the straw from the premises, and we are unable to see how that right has been lost through the termination of his tenancy by the landlord. Craig v. Dale, 1 Watts & S. (Pa.) 509 (37 Am. Dec. 477); Fobes v. Shattuck, 22 Barb. (N. Y.) 568; Rank v. Rank, 5 Pa. 211.
It follows, therefore, that the decree of the court below must be modified in the following respects: The defendant will be paid the entire sum realized from the sale of the grain and now on. deposit with the register of the court. The decree will further provide for the payment by the complainant to the defendant of the sum of $30, that being the value of the straw in the stack at $1 per ton.
The defendant will recover costs of both courts.
Ostrander, Hooker, Moore, and McAlvay, JJ., concurred.